USCA11 Case: 22-10624    Document: 21-1     Date Filed: 12/05/2022   Page: 1 of 2




                                                  [DO NOT PUBLISH]


                                   In the
                United States Court of Appeals
                        For the Eleventh Circuit

                          ____________________

                                No. 22-10624
                          Non-Argument Calendar
                          ____________________

       UNITED STATES OF AMERICA,
                                                      Plaintiff-Appellee,
       versus
       KESHONN BROWN,


                                                  Defendant-Appellant.
                          ____________________

                 Appeal from the United States District Court
                     for the Southern District of Georgia
                  D.C. Docket No. 1:18-cr-00001-JRH-BKE-1
                           ____________________
USCA11 Case: 22-10624     Document: 21-1      Date Filed: 12/05/2022    Page: 2 of 2




       2                      Opinion of the Court                22-10624


       Before JORDAN, LAGOA, and ANDERSON, Circuit Judges.
       PER CURIAM:
              Christopher Clark, appointed counsel for Keshonn Brown in
       this direct criminal appeal, has moved to withdraw from further
       representation of the appellant and filed a brief pursuant to Anders
       v. California, 386 U.S. 738 (1967). Our independent review of the
       entire record reveals that counsel’s assessment of the relative merit
       of the appeal is correct. Because independent examination of the
       entire record reveals no arguable issues of merit, counsel’s motion
       to withdraw is GRANTED, and Brown’s revocation of supervised
       release and sentence are AFFIRMED.